AGREEMENT OF MERGER BY AND BETWEEN CODY RESOURCES, INC. (a Nevada corporation) AND CODY RESOURCES, INC. (a Delaware corporation) THIS AGREEMENT OF MERGER approved on June 20, 2008 by Cody Resources, Inc., a corporation incorporated under the laws of the State of Nevada (“Cody Nevada”) by resolutions adopted by its Board of Directors and the holders of a majority of the issued and outstanding common stock of Cody Nevada on said date, and approved on June 20, 2008 by Cody Resources, Inc., a corporation incorporated under the laws of the State of Delaware and a wholly-owned subsidiary of Cody Nevada (“Cody Delaware”), by resolutions adopted by its Board of Directors and on June 20, 2008 by resolution of the Board of Directors of Cody Nevada as sole stockholder of Cody Delaware. 1.Cody Nevada shall, pursuant to the provisions of the Nevada Revised Statutes (the “NRS”) and the Delaware General Corporation Law (the “DGCL”) be merged with and into Cody Delaware, which shall be the surviving corporation upon the effective date (as defined herein) of the merger in the jurisdiction of its organization and which is sometimes hereinafter referred to as “Cody Delaware” or the “surviving corporation,” and which shall continue to exist as said surviving corporation pursuant to the provisions of the DGCL.The separate existence of Cody Nevada, which is sometimes hereinafter referred to as “Cody Nevada” or the “non-surviving corporation,” shall cease upon the effective date of the merger.The effective date of the merger shall be effective as prescribed by law (the “Effective Date”). 2.The Certificate of Incorporation and Bylaws of Cody Delaware upon the Effective Date of the merger in the jurisdiction of its organization shall be the Certificate of Incorporation and Bylaws of said surviving corporation, and said Certificate of Incorporation and Bylaws shall continue in full force and effect until amended and changed in the manner provided under the Certificate of Incorporation and Bylaws and prescribed by the provisions of the DGCL. 3.The directors and officers in office of Cody Delaware at the Effective Date of the merger shall be the members of the Board of Directors and the officers of the surviving corporation, all of whom shall hold their directorships and offices until the election and qualification of their respective successors or until their tenure is otherwise terminated in accordance with the Bylaws of the surviving corporation. 4. Each share of common stock of Cody Nevada which shall be outstanding on the Effective Date of and all rights in respect thereto shall forthwith be changed and converted into one (1) share of common stock of the surviving corporation.Each option, warrant or right to acquire or convertible security convertible into shares of common stock of Cody Nevada outstanding on the Effective Date shall forthwith be change and converted into an option, warrant or right to acquire or convertible security convertible into the same number of shares of common stock of the surviving corporation on all the other terms and conditions applicable to such option, warrant, right or convertible security.Each outstanding share of common stock of Cody Delaware held by Cody Nevada on the Effective Date shall forthwith be cancelled. 5. After the Effective Date of this Agreement, each holder of an outstanding certificate representing shares of common stock of Cody Nevada shall surrender the same to the surviving corporation and each such holder shall be entitled upon such surrender to receive the number of shares of common stock of the surviving corporation on the basis provided herein.Until so surrendered, the outstanding shares of stock of Cody Nevada to be converted into the stock of the surviving corporation as provided herein, may be treated by the surviving corporation for all corporate purposes as evidencing the ownership of shares of the surviving corporation as though said surrender and exchange had taken place.
